Title: James Madison to Nicholas P. Trist, 12 July 1831
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 July 12 1831
                            
                        
                        
                        Your 2 letters of the 7 & 8 have been duly recd. I have complied with the suggestion in the first by
                            a few lines to Mr. Cabell. The communication in the 2d is important, but being simultaneous with an unwelcome resignation,
                            may derive a tincture from that source
                        I have been detained from the University by Rheumatism & an inflamation in my eyes. The latter is
                            leaving me; not so the former. My pen will tell you that my fingers partake of it.
                        Be so good as to ascertain whether Mr. Ringold has returned from New York; and if not to give that direction
                            to the inclosed health & all other good wishes
                        
                        
                            
                                James Madison
                            
                        
                    